Title: To James Madison from John Armstrong, Jr., 15 February 1807
From: Armstrong, John, Jr.
To: Madison, James



Sir
Paris 15 February 1807

I had the honor of receiving your letters of the 10th. of november and 10th. and 23d. of december 1806.
The late movements of the Spanish troops in Louisiana afford a sufficient motive for renewing my application to this Government on the subject of our controversy with Spain, but the application itself was necessarily Suspended till the 5th. instant.  I did not wish it to find the Emperor under circumstances which could be made to furnish either a ready, or a reasonable apology, for not acting upon it.  The 5th. of March is the earliest day on which I expect an answer.
It would appear that  russian mission had failed. Austria will not lend herself to Napoleons project of saving Turkey either by permiting him to traverse Galicia or by declaring against Russia.
Metternich the Austrian Ambassador at this Court has demanded his pass-ports for Vienna.  Whether his motive to this step was of a public or private nature, I do not know, but be this as it may, the pass-ports were refused.
Amidst all her military glory and triumphs the perspective of France is not flattering.

John Armstrong


20 March 1807.
I have been told that no answers have been given to the letters of foreign ministers here since the Battle of Eylau (the 11 Ult)  This is perhaps owing to the occupation given to the Emperor’s attentions by interests more touching than those arising out of the relations of friendly Powers.  Another reason for it may be M. de Talleyrand’s seperation from the  tho’ this is at , the Minister is at Warsaw, but on the point of moving, and it is whispered, to Berlin.  Very different conclusions are drawn from this fact.  Some think it indicates peace, which would appear to be the  of the Court, or what is found of it, at Paris, while others consider it as the first Step towards France. I have written another Note to the Minister on the 4 of March,

